904 F.2d 706
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Allen L. FLEETWOOD, also known as Allen J. Hyena, Plaintiff-Appellant,v.Pam WITHROW, Defendant-Appellee.
No. 89-1900.
United States Court of Appeals, Sixth Circuit.
June 11, 1990.

Before MERRITT, Chief Judge, and KRUPANSKY and MILBURN, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Allen L. Fleetwood appeals the summary judgment for the defendant prison warden in his civil rights action filed under 42 U.S.C. Sec. 1983.  Fleetwood alleged that various conditions in the Michigan Reformatory at Ionia violate state regulation, the state constitution and the federal constitution.  Fleetwood sought only money damages from the defendant warden in her official and individual capacities.


3
Defendant moved for summary judgment and filed her affidavit in support.  The magistrate recommended that summary judgment be granted for defendant.  Defendant filed no objections to the magistrate's report and recommendation.  The district court adopted the magistrate's recommendation and granted summary judgment for defendant.  Upon consideration, we conclude that summary judgment was proper.


4
Plaintiff waived his right to appeal by his failure to file objections to the magistrate's report and recommendation even though he was specifically ordered to do so.   See Thomas v. Arn, 474 U.S. 140, 155 (1985);  United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.1981).  In addition, we note that the list of conditions of which plaintiff complains was refuted by defendant's affidavit in support of her motion for summary judgment.


5
Therefore, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.